1

2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT

9                     EASTERN DISTRICT OF CALIFORNIA

10                                ----oo0oo----

11

12   PAM LAMKIN, an individual,             No. 2:18-cv-03071 WBS KJN
13               Plaintiff,

14        v.                                MEMORANDUM AND ORDER RE:
                                            CROSS-MOTIONS FOR SUMMARY
15   PORTFOLIO RECOVERY ASSOCIATES,         JUDGMENT
     LLC,
16
                 Defendant.
17

18
                                  ----oo0oo----
19

20             Plaintiff Pam Lamkin filed this lawsuit against
21   defendant Portfolio Recovery Associates, LLC (“PRA”) alleging
22   that defendant auto-dialed calls to plaintiff’s cellphone without
23   her express consent, in violation of the Telephone Consumer
24   Protection Act (“TCPA”).     47 U.S.C. § 227.   Before the court are
25   the parties’ cross-motions for summary judgment, and defendant’s
26   motion to strike the testimony of plaintiff’s expert witness.
27   I.   Factual and Procedural Background
28
                                        1
1                  Defendant PRA purchases consumer debt and then attempts

2    to collect the debt from the debtor. (Pl’s Mem. in Supp. Summ. J.

3    at 2 (Docket No. 15).)       Prior to August 1991, plaintiff applied

4    for and received a credit card from Wells Fargo Bank.         (Def.’s

5    Resp. to Pl.’s Statement of Undisputed Facts (“SUF”) at 4-5, ¶ 17

6    (Docket No. 19).)       Later that year, after plaintiff failed to

7    make all the payments on the account, Wells Fargo charged off the

8    account.      (Id. at 5, ¶ 18.)   In December of 2007, PRA purchased

9    Lamkin’s credit card debt.        (Id. at 5, ¶ 19).

10                 After the purchase, PRA began a process known as “skip

11   tracing,” where a debt buyer contacts third-party credit

12   reporting agencies to solicit contact information those agencies

13   may have on the debtors.       (Def.’s Resp. to Pl.’s SUF at 8, ¶ 31.)

14   PRA ultimately obtained plaintiff’s cell phone number from a

15   Credit Bureau report in March 2008.        (Id.)   PRA did not receive

16   Lamkin’s cell phone number from any other source.         (Id. at 4, ¶

17   15.)       PRA then made 199 calls to plaintiff’s cell number between

18   February 19, 2008 and August 16, 2010 to collect the debt.1

19   (Stip. at 2, ¶ 3 (Docket No. 12).)       PRA never determined if

20   plaintiff had expressly consented to be contacted.        (Id. at 4, ¶
21   9).    On August 16, 2010, plaintiff requested that PRA cease all

22   contact with plaintiff. (Def.’s SUF at 6, ¶ 30, 31 (Docket No.

23   17-2).)      PRA did not contact plaintiff thereafter.     (Id. at 6, ¶

24   32.)

25                 In making the calls, PRA used the Avaya Proactive

26
27          1    The parties agree that all the calls at issue were
     made during the applicable statute of limitations. (Def.’s Resp.
28   to Pl.’s SUF at 6-7, ¶ 25 (Docket No. 19).)
                                     2
1    Contact Technology (“Avaya”).    When the calls were made, Avaya

2    had the ability to store telephone numbers and did in fact store

3    telephone numbers.   (Def.’s Resp. to Pl.’s SUF at 3, ¶ 9.)    Avaya

4    could also dial these stored telephone numbers without human

5    intervention.    (Id. at 3, ¶ 10.)   Indeed, the calls were made in

6    the predictive dialing mode (id. at 2, ¶ 5), under which the

7    dialing system calls the stored numbers “automatically and

8    directly.”2 (Pl.’s Mem. in Supp. of Mot. Summ. J. at 11-12

9    (Docket No. 15).)

10             Plaintiffs rely on the testimony of Randall Snyder to

11   further describe the functionality of Avaya.    According to

12   Snyder, Avaya has the “capacity to store or produce telephone

13   numbers to be called, using a random or sequential number

14   generator and to dial telephone numbers without human

15   intervention.”   (Decl. Randall Snyder, at ¶ 33, 44, Ex. A (Docket

16   No. 18-1).   Avaya, Snyder continues, can also call numbers “using

17   a random or sequential number generator” (id. at ¶ 35), can make

18   “automatic calls from stored lists of telephone [numbers] and has

19   the capacity to dial stored numbers automatically” (id.).

20             In 2018, plaintiff filed this lawsuit against PRA,3
21        2    Predictive dialing allows the call center to “predict”
22   the availability of call center agents that can respond to the
     calls that have been dialed by the predictive dialing system and
23   answered by the called party. (Pl.’s Mem. in Supp. of Mot. Summ.
     J. at 11 (Docket No. 15); see also Stip. at 3, ¶ 10 (Docket No.
24   12).)
25        3 Plaintiff was a member of the class in the class action
26   lawsuit in In re Portfolio Recovery Associates, LLC. Telephone
     Consumer Protection Act Litigation, No. 11-MD-2295-JAH-BGS, filed
27   in the United States District Court for the Southern District of
     California. Plaintiff opted out of the settlement in the class
28   action and can therefore sue individually. (Def.’s Resp. to
                                     3
1    alleging that, because Avaya qualifies as an automatic telephone

2    dialing system under the Telephone Consumer Protection Act

3    (“TCPA”) (Compl. at 4, ¶ 17 (Docket No. 1)), and because PRA

4    failed to obtain plaintiff’s express consent prior to calling her

5    cell phone (id. at 6, ¶ 31), each call constituted a violation of

6    the TCPA.    Plaintiff requests treble damages for PRA’s alleged

7    “willful or knowing” violation of the statute.     (Id. at 7, ¶

8    35(a).)    Both parties now seek summary judgment under Federal

9    Rule of Civil Procedure 56 on plaintiff’s sole claim under the

10   TCPA.     Defendant also seeks to strike Snyder’s testimony.

11   II.   Discussion

12         Summary judgment is appropriate when the movant shows that

13   no genuine dispute as to any material fact remains and the movant

14   is entitled to prevail as a matter of law.    Fed. R. Civ. P. 56.

15         A. The Telephone Consumer Protection Act (TCPA)

16               Congress enacted the TCPA to “protect the privacy

17   interests of residential telephone subscribers by placing

18   restrictions on unsolicited, automated telephone calls.”       S. Rep.

19   No. 102-178.    Under the Act, it is “unlawful for any person . . .

20   (A) to make a call (other than a call made . . . with the prior
21   express consent of the called party) using any automatic

22   telephone dialing system . . . (iii) to any telephone number

23   assigned to a . . . cellular telephone service.”     47 U.S.C. §

24   227(b)(1).    Thus, “the three elements of a TCPA claim are: (1)

25   the defendant called a cellular telephone number; (2) using an

26   automatic telephone dialing system; (3) without the recipient’s
27

28   Pl.’s SUF at 8-9, ¶ 32.)
                                        4
1    prior express consent.”    Meyer v. Portfolio Recovery Assocs.,

2    LLC, 707 F.3d 1036, 1043 (9th Cir. 2012).

3                Defendant does not dispute that PRA called plaintiff’s

4    cellular telephone.    (Def.’s Resp. to Pl.’s SUF at 2, ¶ 3 (Docket

5    No. 19.)    Defendant also does not offer any evidence that PRA had

6    plaintiff’s prior express consent to call her 199 times.      On the

7    contrary, defendant admits that it obtained Ms. Lamkin’s number

8    only through a third-party credit report.

9                Therefore, with respect to liability, the issue in this

10   case is only whether PRA’s Avaya constitutes an automatic

11   telephone dialing system (“ATDS”).       Defendant argues that, to

12   constitute an ATDS, a system must “generate random or sequential

13   numbers.”   (Def.’s Mem. in Supp. of Mot. for Summ. J. at 3

14   (Docket No. 17-1).)    Plaintiff, on the other hand, argues that an

15   ATDS is not limited to systems that generate and dial such

16   numbers, but also includes devices with the capacity to dial

17   stored numbers automatically.    (Pl.’s Mem. in Supp. of Mot. for

18   Summ. J. at 6 (Docket No. 15).       Each party relies on Ninth

19   Circuit decisions.    This court now applies the appropriate

20   definition of ATDS under the Act.
21       B.      The Definition of ATDS

22               1.   FCC Orders

23               Since the enactment of the TCPA in 1991, the definition

24   of ATDS has remained the same: “equipment which has the capacity

25   —-(A) to store or produce telephone numbers to be called, using a

26   random or sequential number generator; and (B) to dial such
27   numbers.”    47 U.S.C. § 227(a)(1); Marks v. Crunch, 904 F.3d 1041,

28   1044-45 (9th Cir. 2018).
                                          5
1               By the early 2000s, new telemarketing technologies had

2    emerged.   The Federal Communications Commission (“FCC”) became

3    particularly concerned about the proliferation of predictive

4    dialers, which do not “dial[] a random or sequential block of

5    numbers,” but rather “automatically dial[] a list of numbers that

6    had been preprogrammed and stored in the dialer.”     Rules &

7    Regulations Implementing the Tel. Consumer Prot. Act of 1991, 18

8    FCC Rcd. 14,014, 14,017, 14,022 (2003) (“2003 Order”).     As a

9    result, the FCC issued a series of rulings between 2003 and 2015

10   to determine whether the predictive dialer was an ATDS under the

11   statute.   Marks, 904 F.3d at 1045.    In its 2003 Order, the FCC

12   determined that, to be an ATDS, a predictive dialer need not

13   currently be used to generate random or sequential numbers -- it

14   need only have the capacity to do so.    In 2012, the FCC reasoned

15   that the statutory definition of ATDS “covers any equipment that

16   has the specified capacity to generate numbers and dial them

17   without human intervention regardless of whether the numbers

18   called are randomly or sequentially generated or come from

19   calling lists.”    Rules & Regulations Implementing the Tel.

20   Consumer Prot. Act of 1991, 27 FCC Rcd. 15,391, 15,392 n.5
21   (2012).    In 2015, however, the FCC seemed to adopt the opposite

22   view that a device “would not meet the definition of an ATDS

23   unless it had the capacity to dial random or sequential numbers.”

24   Marks, 904 F.3d at 1046 (citing Rules & Regulations Implementing

25   the Tel. Consumer Prot. Act of 1991, 30 FCC Rcd. 7691, 7971-72

26   (2015) (“2015 Declaratory Ruling”)).
27              2.     D.C. Circuit’s Decision in ACA International v.

28       FCC
                                        6
1                In response to the uncertainty following the FCC’s 2015

2    Declaratory Ruling, “a large number of regulated entities

3    challenged the FCC’s definition of an ATDS.”          Marks, 904 F.3d at

4    1046.     The petitions were consolidated in the D.C. Circuit.        See

5    Consolidated Order, ACA Int’l v. FCC, 885 F.3d 687 (D.C. Cir.

6    2018).     The D.C. Circuit court concluded that, while “[i]t might

7    be permissible for the Commission to adopt either interpretation”

8    of the statute -- one that requires that the device generate

9    random or sequential numbers or one that requires only that the

10   device dial automatically from a stored list -- “the Commission

11   cannot, consistent with reasoned decision-making, espouse both

12   competing interpretations in the same order.”          Id. at 703.   The

13   court thus “set aside the Commission’s treatment of those

14   matters.”       Id.

15               3.         Ninth Circuit’s Decision in Marks v. Crunch San

16           Diego

17               After the D.C. Circuit issued its opinion in ACA

18   International, the Ninth Circuit addressed the definition of ATDS

19   in Marks v. Crunch San Diego, LLC., 904 F.3d 1041 (9th Cir.

20   2018).     The Marks court first concluded that, after the D.C.
21   Circuit’s decision, “the FCC’s prior orders on [the definition of

22   ATDS] are no longer binding” and that “only the statutory

23   definition of ATDS as set forth by Congress in 1991 remains.”

24   Id. at 1049.          The court thus “beg[a]n anew to consider the

25   definition of ATDS under the TCPA.”          Id. 1049-50.   Finding the

26   plain language of the statute ambiguous, and thereafter “reading
27   the definition ‘in [its] context and with a view in [its] place

28   in the overall statutory scheme,’” id. at 1052 (citing FDA v.
                                             7
1    Brown & Williamson Tobacco Corp., 529 U.S. 120, 133 (2000)), the

2    court concluded that “the statutory definition of ATDS is not

3    limited to devices with the capacity to call numbers produced by

4    a ‘random or sequential number generator,’ but also includes

5    devices with the capacity to dial stored numbers automatically.”

6    Id.

7             Because under Marks a device that has the capacity to

8    “store numbers to be called . . . and to dial such numbers” is an

9    ATDS, id., and because PRA “does not dispute that its Avaya

10   technology calls telephone numbers from a stored list” (Def.’s

11   Opp. to Pl.’s Mot. Summ. J. at 3 (Docket No. 20), Avaya is an

12   ATDS.

13            4.    Ninth Circuit’s Decision in Satterfield

14            Defendant asks the court to rely instead on the Ninth

15   Circuit’s decision in Satterfield v. Simon & Schuster, Inc., 569

16   F.3d 946 (9th Cir. 2009).   According to defendant, under

17   Satterfield, a device must have the capacity to generate random

18   or sequential numbers to constitute an ATDS.    Because Marks

19   conflicts with defendant’s reading of Satterfield, and because

20   one panel cannot overturn the decision of a previous panel,
21   defendant argues that Satterfield is the law.    See Von Colln v.

22   Cty. of Ventura, 189 F.R.D. 583, 589 n.2 (C.D. Cal. 1991)

23   (discussing that where two panel decisions conflict, “the

24   ‘earliest case’ rule is the correct one because (1) a decision of

25   a prior panel cannot be overturned by a later panel, and (2)

26   because of the importance of the prior precedent rule”).
27            Satterfield, however, does not conflict with Marks.

28   The Satterfield court discussed only the meaning of the term
                                      8
1    “capacity.”   The scope of that capacity under the TCPA was not at

2    issue.4   569 F.3d at 951 (“We find that the district focused its

3    analysis on the wrong issue . . . A system need not actually

4    store, produce, or call randomly or sequentially generated

5    telephone numbers, it need only have the capacity to do it.

6    Since the district court did not focus its decision on this

7    issue, we must then review the record.”); see also Marks, 904

8    F.3d at 1051 n.6 (“Our statement in Satterfield that ‘the

9    statutory text is clear and unambiguous’ referred to only one

10   aspect of the text: whether a device had the capacity ‘to store

11   or produce telephone numbers . . . .’”) (emphasis in original).

12              The court in Satterfield indeed had no reason to

13   address whether a predictive dialer must generate random or

14   sequential numbers to be an ATDS because in the 2003 Order, “the

15   FCC . . . defined ‘automatic telephone dialing system’ to include

16   predictive dialers.”   Meyer, 707 F.3d at 1043.   The Ninth Circuit

17   heard Satterfield in 2009.   Only after the D.C. Circuit vacated

18   the FCC’s 2003 interpretation of what consists an ATDS in 2018

19   could courts opine on the issue.5   See Marks, 904 F.3d at 1049

20        4    Notably, the Ninth Circuit unanimously denied the Marks
     appellee’s petition for rehearing en banc. Marks v. Crunch San
21   Diego, LLC, 14-56834 (9th Cir. Oct. 30, 2018). In that petition,
22   appellee’s first argument was that Marks conflicts with
     Satterfield. (Petition for Rehearing En Banc, at 7 (Docket No.
23   113-1).)

24        5    Defendants argue that to apply Marks here would apply
     the law retroactively. This argument has no traction. The
25   definition of ATDS included predictive dialers from 2003 until
26   the D.C. Circuit vacated the FCC’s 2003 Order in 2018. PRA
     obtained Lamkin’s number and began calling her in 2008. Because
27   Marks is consistent with the FCC’s 2003 Order, to apply Marks in
     this instance would merely apply the law as it was at the time of
28   the offense.
                                     9
1    n.4 (“An appellate court lacks authority to consider a challenge

2    to an FCC order that is brought after sixty days from the date

3    when the FCC releases the final order to the public.”); see also

4    U.S. W. Commc’ns, Inc. v. Jennings, 304 F.3d 950, 958 n.2 (9th

5    Cir. 2002) (stating that “properly promulgated FCC regulations

6    currently in effect must be presumed valid” when not challenged

7    under the Hobbs Act).

8               The Ninth Circuit’s subsequent decision in Duguid v.

9    Facebook, 926 F.3d 1146 (9th Cir. 2019), confirms that Marks is

10   the law.   In Duguid, the Ninth Circuit again addressed the

11   definition of an ATDS.    According to the court, the Marks court

12   “construed ACA International to wipe the definitional slate

13   clean.”    Id. at 1149-50.   Marks then “rearticulated the

14   definition of an ATDS.”      Id. at 1150.   In Duguid, the Marks

15   definition of ATDS “governed [the] appeal” and now also binds

16   this court.    Id.

17              Accordingly, because the parties do not dispute that

18   PRA’s Avaya can “store numbers to be called” and “dial such

19   numbers automatically,” Avaya is an ATDS.6      Marks, 904 F.3d at

20   1052.
21        C. Damages

22        Under the TCPA, “if the court finds that the defendant

23   willfully or knowingly violated [Section 227(b)], the court may,

24

25        6 Defendant’s motion to strike Snyder’s testimony is moot
26   because it raises objections that are inconsequential given the
     court’s finding on the definition of an ATDS. Defendant concedes
27   that Avaya calls stored numbers automatically, (Def.’s Resp. to
     Pl.’s SUF at 3, ¶¶ 9, 10), and, under Marks, plaintiffs need not
28   prove that Avaya generates random or sequential numbers.
                                     10
1    in its discretion” award treble damages.      47 U.S.C. § 227(b)(3).

2    The Act, the FCC, and the Ninth Circuit are all silent on the

3    definition of the phrase “willful or knowingly.”      District court

4    decisions are therefore instructive here.

5         A defendant willfully or knowingly violates the TCPA when

6    the defendant intends or knows “that it was performing each of

7    the elements of a TCPA claim (i.e., [1] that it was making a

8    call, [2] to a person who did not provide prior express consent,

9    [3] using an automated system).”       Haysbert v. Navient Solutions,

10   Inc., 15–4144 PSG (Ex), 2016 WL 890297, at *10 (C.D. Cal. March

11   8, 2016) (citing Lary v. Trinity Physician Fin. & Ins. Servs.,

12   780 F.3d 1101, 1107 (11th Cir. 2015); Olney v. Progressive Cas.

13   Ins. Co., 993 F. Supp. 2d 1220, 1227 (S.D. Cal. 2014); Harris v.

14   World Fin. Network Nat. Bank, 867 F. Supp. 2d 888, 895 (E.D.

15   Mich. 2012)).   Plaintiff need not show that defendant knew his

16   conduct would violate the TCPA.     Id.   Accordingly, the threshold

17   to assess treble damages is “low.”      Roylance v. ALG Real Estate

18   Services, Inc., 5:14–cv–02445–PSG, 2015 WL 1522244, at *11 (N.D.

19   Cal. March 16, 2015) (citing Charvet v. Ryan, 116 Ohio St.3d 394,

20   400 (2007)).
21             1.    Making a Call

22        It strains credulity to think that defendant did not intend

23   to call plaintiff.   Plaintiff owed defendant money and thus the

24   199 calls were no accident.     (See Def.’s Statement of Undisputed

25   Facts at 4, ¶ 15) (“[R]epresentatives . . . contact debtors about

26   paying their debts.”).)
27             2.    Lacking Prior Express Consent

28        The undisputed facts establish that defendants knew that
                                       11
1    plaintiff had not given her prior express consent to be called.

2    The parties agree that (1) plaintiff did not give PRA her

3    cellphone number; (2) PRA instead obtained plaintiff’s number

4    from a third party; (3) PRA called plaintiff 199 times; (4) PRA

5    never investigated whether plaintiff had consented to be called;

6    (5) PRA stopped calling plaintiff at plaintiff’s request.

7        Defendant suggests that the only way to satisfy the willful

8    or knowing standard is to show that defendant called plaintiff

9    after plaintiff asked defendant to cease contact.     See, e.g.,

10   Roylance, 2015 WL 1522244, at *11; Arbelaez v. Capital Advance

11   Sols., LLC, No. 15-23137-CIV, 2016 WL 2625020, at *2 (S.D. Fla.

12   Jan. 20, 2016); Harris, 867 F. Supp. 2d at 896.    This view is

13   incorrect.

14       Here, no reasonable trier of fact could find that PRA

15   thought it had plaintiff’s express consent.    PRA never sought an

16   opportunity to obtain consent.   PRA acquired plaintiff’s number

17   from a third party and subsequently failed to inquire into

18   whether plaintiff consented to be called.    PRA therefore “should

19   have known that they were calling a person who did not provide

20   prior express consent.”   N.L. by Lemos v. Credit One Bank, N.A.,
21   No. 2:17-CV-01512-JAM-DB, 2019 WL 1428122, at *2 (E.D. Cal. Mar.

22   29, 2019).

23            3. Using an Automated System

24       The undisputed facts also establish that PRA intended to use

25   an automated system to place its calls.     Defendant used the Avaya

26   system to “prevent[] PRA from losing man hours dialing debtor
27   phone numbers” by “calling those numbers via electronic means.”

28   (Pl.’s Statement of Undisputed Facts, Ex. 11 at 3 (Docket No. 16-
                                      12
1    3).)     In other words, PRA used Avaya specifically because it

2    intended to automate the process of calling debtors.

3                4. Compliance with Satterfield

4           Defendant insists that its actions were not willful or

5    knowing because it was complying with Satterfield.       This court,

6    again, rejects defendant’s flawed interpretation of the law.       As

7    discussed above, the law on the definition of ATDS from 2003 to

8    2018 was the FCC’s 2003 Order –- not Satterfield.       The 2003 Order

9    defined predictive dialers to be an ATDS and PRA knew that Avaya

10   was a predictive dialer.       (Def.’s Resp. to Pl.’s SUF at 8, ¶ 29.)

11   Defendant cannot rely on its misconstruction of the law to avoid

12   liability under the statute.

13          Because the violations are willful and knowing, the court

14   has the discretion to increase damages up to $1,500 per call.

15   The court exercises its discretion and awards treble damages of

16   $298,500 (199×$500×3).

17               IT IS THEREFORE ORDERED that plaintiff’s Motion for

18   Summary Judgment (Docket No. 14) be, and the same hereby is,

19   GRANTED.

20               IT IS FURTHER ORDERED that defendant’s Motion for
21   Summary Judgment (Docket No. 17) be, and the same hereby is,

22   DENIED.

23   Dated:    September 25, 2019

24

25

26
27

28
                                         13
